[Cite as State v. Torrey, 2010-Ohio-6460.]




                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ROSS COUNTY

STATE OF OHIO,                        :    Case No. 10CA3165
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
TIMOTHY M. TORREY,                    :
                                      :    Released 12/28/10
     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Timothy Young, OHIO PUBLIC DEFENDER, and Jessica S. McDonald, ASSISTANT
OHIO PUBLIC DEFENDER, Chillicothe, Ohio, for appellant.

Toni L. Eddy, Chillicothe Law Director, and Michele R. Rout, Chillicothe Assistant Law
Director, Chillicothe, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}     Timothy Torrey appeals his conviction for one count of operating a vehicle

with marihuana metabolite in his urine. Torrey contends that the trial court erred when it

denied his motion to suppress his urine specimen and that the State violated his

constitutional right to a speedy trial. However, because the trial court’s sentencing entry

does not contain the guilty plea, the jury verdict, or the finding of the court upon which

the conviction was based, it does not constitute a final, appealable order. Thus, we lack

jurisdiction to consider this appeal and must dismiss it.

                                             I. Facts

        {¶2}     Trooper Mizer of the Ohio State Highway Patrol initially issued Torrey a

citation charging him with (1) operating a vehicle under the influence of alcohol, a drug
Ross App. No. 10CA3165                                                                         2


of abuse, or a combination of them, in violation of R.C. 4511.19(A)(1)(a); and (2) failure

to yield the right of way at a stop sign, in violation of R.C. 4511.43(A). Later, Mizer

issued Torrey an additional citation, based on the same incident, charging him with

operating a vehicle with marihuana metabolite in his urine, in violation of R.C.

4511.19(A)(1)(j)(viii)(II). The State subsequently dismissed the original two charges and

the court sentenced Torrey on the marihuana metabolite charge. This appeal followed.

                                  II. Assignments of Error

       {¶3}   Torrey assigns the following errors for our review:

       I.     THE COURT BELOW ERRED IN RULING THAT THE STATE OF
              OHIO COMPLIED WITH THE DEPARTMENT OF HEALTH
              REGULATIONS, SPECIFICALLY O.A.C. 371-53-05(F), IN THE
              HANDLING OF THE DEFENDANT-APPELLANT’S URINE.

       II.    THE COURT BELOW ERRED IN RULING THAT THE
              DEFENDANT-APPELLANT’S CONSTITUTIONAL RIGHTS TO A
              SPEEDY TRIAL WERE NOT VIOLATED BY PROSECUTORIAL
              DELAY.

                           III. No Final, Appealable Order

       {¶4}   Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. Appellate courts “have such jurisdiction as may be provided

by law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” Section 3(B)(2), Article IV,

Ohio Constitution; see, also, R.C. 2505.03(A); R.C. 2953.02. If a court’s order is not

final and appealable, we have no jurisdiction to review the matter and must dismiss the

appeal. Eddie v. Saunders, Gallia App. No. 07CA7, 2008-Ohio-4755, at ¶11. If the

parties do not raise the jurisdictional issue, we must raise it sua sponte. Sexton v.

Conley (Aug. 7, 2000), Scioto App. No. 99CA2655, 2000 WL 1137463, at *2.
Ross App. No. 10CA3165                                                                                   3


        {¶5}    “[I]n order to decide whether an order issued by a trial court in a criminal

proceeding is a reviewable final order, appellate courts should apply the definitions of

‘final order’ contained in R.C. 2505.02.” State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-

3330, 893 N.E.2d 163, at ¶6, quoting State v. Muncie, 91 Ohio St. 3d 440, 444, 2001-

Ohio-93, 746 N.E.2d 1092. Under R.C. 2505.02(B)(1), an order is a final order if it

“affects a substantial right in an action that in effect determines the action and prevents

a judgment[.]” “Undoubtedly, a judgment of conviction qualifies as an order that ‘affects

a substantial right’ and ‘determines the action and prevents a judgment’ in favor of the

defendant.” Baker at ¶9.

        {¶6}    “A judgment of conviction is a final appealable order under R.C. 2505.02

when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon

which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court.” Baker at syllabus, explaining Crim.R. 32(C).

However, allowing multiple documents to create a final appealable order is generally

improper, and all required information must be present in a single document. Id. at ¶17.

Cf. State v. Ketterer, 126 Ohio St. 3d 448, 2010-Ohio-3831, 935 N.E.2d 9, at ¶17

(holding that “[c]apital cases, in which an R.C. 2929.03(F) sentencing opinion is

necessary, are clear exceptions to Baker’s ‘one document’ rule”). Thus, we cannot

simply review the record to determine the factual basis for Torrey’s conviction for

operating a vehicle with marihuana metabolite in his urine.1

        {¶7}    Here, the court’s sentencing entry does not contain “the guilty plea, the


1
 Although we have reviewed the entire record and located a change of plea journal entry that indicates
Torrey pleaded “no contest,” the Supreme Court of Ohio’s pronouncement of the one document rule in
Baker, supra precludes our consideration of that entry in determining whether a final appealable order
exists.
Ross App. No. 10CA3165                                                                                         4


jury verdict, or the finding of the court upon which the conviction is based.” The court

simply stated that Torrey had “been found guilty on the * * * charge.” The court made

no reference to the basis for his conviction. Thus, the court’s entry is not a final,

appealable order.

        {¶8}    Accordingly, we dismiss this appeal for lack of a final, appealable order.

However, we note that Torrey “has an adequate remedy at law by way of a motion in

the trial court requesting a revised sentencing entry.” Dunn v. Smith, 119 Ohio St. 3d
364, 2008-Ohio-4565, 894 N.E.2d 312, at ¶8.2

                                                                                 APPEAL DISMISSED.




2
 Upon the trial court’s journalization of a final appealable order, the appellant may submit this appeal for
our immediate review upon the existing briefs and record by indicating so in the new notice of appeal.
Ross App. No. 10CA3165                                                                     5


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this Court directing the
Chillicothe Municipal Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

McFarland, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                           For the Court


                                           BY: ________________________
                                               William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.